I agree to reversal of case, but do not concur in the disposition of some of the questions. I think the facts sufficient to authorize a finding that appellant was an accomplice, if Joe Gerard was guilty of murder. Deceased had not received any money from his mother's estate, but only from his grandmother's estate. The testimony as to what appellant did and said at the jail when he visited it was admissible, in the light of appellant's testimony. The letter written by Mr. Stewart for deceased to his father would be admissible, if it is shown that appellant received it, and I am inclined to think the evidence sufficiently shows that fact. While we do not think the evidence at all conclusive that deceased was stealing from his father the night he was killed, or burglarizing the premises, yet the confession of Joe, introduced in evidence by the State, raised that issue, and if the facts on another trial show, as they do on this trial, that Joe pursued, and deceased brought on the difficulty, that phase should be presented. I do not care to discuss the record further, only to say that in the statement of the case appellant's contention of the facts is stated, and the State's theory almost entirely ignored, and if it is stated, as contended for by the State, we think it would be demonstrated that the evidence would fully support a verdict of guilt.